Citation Nr: 9926623	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder (PTSD), currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
characteristic of severe occupational and social impairment, 
due to such symptoms as suicidal ideations, memory 
impairment, near-continuous depression, isolation, 
nightmares, and intrusive thoughts.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the RO granted service connection for 
PTSD in a July 1997 rating decision and assigned a 
noncompensable evaluation effective from February 1997.  The 
veteran thereafter filed a Notice of Disagreement to this 
initial rating decision.  A veteran who submits a claim for 
benefits under laws administered by the VA shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
present case, the veteran's claim is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, 12 Vet.App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased ratings claims).  The Board further 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet.App. 119 (1999).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

The veteran's PTSD has been assigned a noncompensable 
schedular evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  For an increased rating to 10 
percent, there must be occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

The Board finds that the evidence of record demonstrates that 
the veteran suffers from severe occupational and social 
impairment due to his PTSD symptomatology.  During an April 
1997 VA examination and a private PTSD evaluation, the 
veteran described the trauma caused by his duties as a 
physician's assistant at the Pensacola Naval Hospital during 
active service.  He was particularly troubled by memories of 
caring for severely injured combat veterans returning from 
Vietnam.  The veteran complained of symptoms including 
anxiety, irritability, depression, sleeplessness, social 
isolation, lack of concentration and energy, and nightmares 
and intrusive thoughts of wounded veterans.

Objectively, the examiners found the veteran to be oriented 
and alert, with rapid and very scattered speech.  His 
appearance was clean but unkempt.  His behavior was 
appropriate and cooperative, and he was extremely friendly.  
His mood was described as very anxious, depressed, and 
irritable.  He exhibited somewhat flighty thoughts and a 
labile affect.  There did not appear to be any 
hallucinations.  The veteran expressed homicidal and suicidal 
ideations but had no definite plan.  The VA examiner noted 
that the veteran became diaphoretic and sweaty when he spoke 
of events during active duty.  The private examiner found 
that the veteran's short-term and long-term memory were 
somewhat affected, and his insight and judgment were 
extremely affected.  The VA examiner opined that the veteran 
was permanently unemployable due to his psychiatric and 
physical disabilities.  Both examiners diagnosed the veteran 
with chronic, severe PTSD and assigned current Global 
Assessment of Functioning (GAF) scores from 35 to 40.  In 
addition, the veteran was assessed with polysubstance 
dependence secondary to PTSD and major depressive disorder 
secondary to PTSD.

The Board observes that VA hospital records from July 1997 
reflect similar objective findings as to the veteran's 
psychiatric health.  The records indicate that the veteran 
was admitted due to polysubstance dependence and following an 
episode in which he became extremely agitated and combative.  
Upon discharge it was recommended that the veteran receive 
outpatient PTSD treatment.  He was again diagnosed with 
chronic, severe PTSD and assigned a GAF score of 35 to 38.  
Finally, the veteran's testimony at a hearing before a 
hearing officer at the RO in May 1998 reflected that he had 
become extremely isolated and suffered from almost constant 
feelings of anger and depression.

Therefore, the Board finds that the evidence of record 
clearly supports an evaluation of 70 percent.  The veteran 
has presented with recurrent, consistent symptomatology which 
has severely impaired his occupational and social 
functioning.  Moreover, these symptoms apparently have 
worsened during the past several years.  All medical 
professionals of record have assigned GAF scores between 35 
and 40, representing findings of major impairment.  
Specifically, the veteran has exhibited suicidal ideation, 
abnormal speech, near-continuous depression, impaired impulse 
control, neglect of personal appearance, and the inability to 
establish and maintain effective relationships.

The Board recognizes that the veteran suffers from other 
psychiatric disorders, substance abuse, and physical 
disabilities, all of which may cause or aggravate some of his 
observed symptomatology.  However, as the veteran has been 
repeatedly diagnosed with chronic, severe PTSD, and as some 
of his secondary diagnoses have been related to PTSD, the 
Board finds it appropriate to resolve all reasonable doubt in 
favor of the veteran and to grant an increased evaluation.

Nonetheless, the Board does not find that the veteran is 
entitled to an evaluation of 100 percent.  He has not been 
shown to suffer total occupational and social impairment 
solely due to his PTSD symptomatology and he has not 
exhibited gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place or memory loss for names of 
close relatives, own occupation, or own name.  When the 
totality of symptomatology attributable to the veteran's PTSD 
is considered, the Board finds that the veteran's symptoms 
are most consistent with those contemplated by the rating 
criteria for a 70 percent disability evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
PTSD has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization not 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for PTSD is granted.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

